—Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered November 9, 1998, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant pleaded guilty to the crime of robbery in the second degree stemming from his participation in a robbery at a pizza parlor during which a codefendant displayed what appeared to be a revolver. Defendant was sentenced, as a second felony offender, in accordance with the plea agreement to a determinate prison term of 7V2 years to run consecutive with a seven-year sentence previously imposed in Rensselaer County. Defendant appeals, claiming that the sentence imposed is harsh and excessive and should be reduced or modified to run concurrent with the Rensselaer County sentence. Defendant’s general waiver of his right to appeal during the plea colloquy encompasses his challenge to the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Nevertheless, were we to consider it, we would find no abuse of discretion or extraordinary circumstances warranting a reduction of the agreed-upon sentence (see generally People v French, 302 AD2d 751 [2003]).
*623Crew III, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.